Citation Nr: 0527147	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  03-29 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury. 

2.  Entitlement to service connection for residuals of a left 
wrist injury. 

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for parotitis.


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1984 to July 
1991.  He had additional service with the Indiana National 
Guard from July 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
July 2004 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection, 
and VA has made required efforts to develop such evidence.

2.  The veteran does not have a current left shoulder 
disability as a result of a disease or injury in service.

3.  The veteran does not have a current left wrist disability 
as a result of a disease or injury in service.

4.  Any current depression the veteran might have is not 
attributable to his military service.

5.  The veteran does not have parotitis as a result of a 
disease or injury in service.




CONCLUSIONS OF LAW

1.  The veteran does not have a left shoulder disability that 
was incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The veteran does not have a left wrist disability that 
was incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The veteran does not have parotitis that was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2005).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  In addition, VA 
must also request that the veteran provide any evidence in 
his possession that pertains to the claim.

The Board finds that VA has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2003 rating decision, the August 2003 statement of 
the case and supplemental statements of the case in March 
2004 and June 2005, the veteran has been given notice of the 
evidence necessary to substantiate his claims for service 
connection.

Further, in communications dated as recently as August 2004, 
the veteran was advised of the types of evidence necessary to 
substantiate his claims for service connection.  In these 
communications, he was advised of what evidence he would was 
responsible for submitting, and what evidence VA would 
undertake to obtain.  He was told that copies of treatment 
records or other evidence from the Indiana National Guard had 
been requested.  He was informed that although this had been 
requested, it was his responsibility to see that VA received 
it.

A review of the record shows that the Board remanded the case 
in July 2004 to have the RO contact the Indiana Army National 
Guard and request all the veteran's original service medical 
records or microfiche cards on which such records might be 
stored.  In response to the communication sent to the 
Military Department of Indiana, duplicative copies of service 
medical records were received.  No new records were received.

Also, the review shows the veteran provided testimony at a 
personal hearing before a decision review officer at the 
Cleveland RO in January 2004.  A transcript of the hearing 
proceedings is of record.

In view of the foregoing, the Board finds the duty to assist 
and notify the veteran has been satisfied.  VA has done 
everything reasonably possible to notify and assist the 
veteran in the development of the claims, and further delay 
of appellate review of the issues by the Board would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of law does not 
dictate an unquestioning, blind adherence in the face of the 
evidence supporting the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  
(1) The existence of a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. 
§§ 1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Board initially notes that in August 2002 the Department 
of the Army informed the RO that the veteran's service 
medical records had been transferred to the Army National 
Guard in 1991.  In September 2002 the RO requested the 
service medical records from the Adjutant General of the 
Military Department of Indiana.  A folder of records was then 
sent to the RO.  The records obtained from the Indiana Army 
National Guard appear to be photocopies made from microfiche 
cards.  These records include, in addition to the records 
compiled during the veteran's National Guard service, 
immunization records dated from 1984 to 1990 and reports of 
medical examinations in June 1983, July 1986, November 1990, 
and April 1991.  The microfiche photocopies do not contain 
any clinical records that might have been generated during 
the veteran's active service from January 1984 to July 1991.  
Because of the veteran's testimony at the hearing before the 
decision review officer in January 2004 that the records 
reviewed at the RO were not the same medical records which he 
had hand carried from the active duty to the National Guard, 
the Board remanded the case in 2004 in order that the Indiana 
Army National Guard might be contacted to provide all of the 
veteran's original service medical records, or, in the 
alternative, all microfiche cards on which such records might 
have been stored.  What was received were duplicate copies of 
military service medical records, including the enlistment 
examination in June 1983, the reports of examinations in July 
1996 and July 1999, reports of separation examinations in 
November 1990 and April 1991, a report of emergency care for 
right shoulder problems in December 1993, a statement of 
medical examination and duty status dated in December 1993, a 
certificate of release or discharge from active duty, and a 
report of separation and record of service.  The veteran has 
given no indication of any additional evidence that might be 
available.  The Board bases its determination on the evidence 
of record.  That evidence does not support a favorable 
determination with regard to any issue at hand.

Service Connection for Residuals of a Left Shoulder Injury

With regard to the left shoulder, the service medical records 
for the veteran's active service between January 1984 and 
July 1991 are entirely negative for reference to a complaint 
or abnormality pertaining to the left shoulder. A line of 
duty determination dated December 12, 1993, while in the 
National Guard, reflects the veteran sustained an injury to 
the right shoulder while picking up duffle bags.  No 
reference was made to the left shoulder.  The veteran was 
given some pain medication and returned to duty.

Also of record are reports of private treatment and 
evaluation reflecting that the veteran was involved in a 
motor vehicle accident on May 23, 1994, in which he injured 
his cervical spine and left shoulder.  Thus, whatever 
difficulties the veteran might be experiencing with the left 
shoulder are attributable to the involvement in the motor 
vehicle accident in 1994 and not to his military service.  A 
review of the record shows no medical or other evidence of 
any injury to the left shoulder sustained in service that 
resulted in permanent residuals.

As to statements from the veteran himself, laypersons like 
him who are without medical training, are not competent to 
comment on medical matters such as diagnosis or radiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159(b)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  In the absence of competent medical evidence 
providing a nexus between any current left shoulder 
disability and service, the preponderance of the evidence is 
against the claim.


Service Connection for Residuals of a Left Wrist Injury

The service medical records between 1984 and 1991 and the 
service medical records pertaining to the veteran's National 
Guard service from 1991 to 1994 are without reference to 
complaints or findings indicative of a disability involving 
the left wrist.  The private medical evidence of record 
reveals the veteran was seen on several occasions in 2001 for 
complaints of pain in the left arm and tingling in the left 
hand off and on for the past several years.  
Electrodiagnostic testing showed mild carpal tunnel syndrome 
on the left side.  There is no competent medical evidence 
providing a nexus between the veteran's military service and 
any current disability involving the left wrist.  As noted 
above, with regard to assertions from the veteran himself, he 
is not competent to comment on medical matters such as 
diagnosis or radiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Accordingly, the preponderance 
of the evidence is against the claim with regard to this 
matter.

Service Connection for Depression

A review of the service medical records between 1984 and 1991 
is without reference to complaints or findings that are 
indicative of the presence of a psychiatric disorder, to 
include depression.  At the time of separation examination in 
April 1991, psychiatric status was recorded as normal.

The post service medical evidence reveals that the veteran 
was seen in private consultation on one occasion in early 
November 1995.  He had been under increasing stress over the 
past several days.  His girlfriend had left him and he was 
distraught over this.  Also, his young son was in trouble 
with the law and showed little respect for him.  
Additionally, he had several arguments with his mother.  
Stresses seemed to be building on him.  An assessment was 
made of depression.  When seen later that same month, his 
situational stresses were described as worsening.  An 
assessment was made of severe situational stress and 
depression.  No mental health professional expressed an 
opinion relating the situational depression or any chronic 
depression to the veteran's active service.  In the absence 
of competent medical evidence reflecting such a nexus, the 
preponderance of the evidence is against the claim.

Service Connection for Parotitis

With regard to the claim for service connection for 
parotitis, the service medical records are without reference 
to complaints or findings indicative of the presence of this 
disorder.  Further, no reference has been made in the recent 
medical evidence to the presence of parotitis.  As noted 
above, a claim for service connection must be accompanied by 
evidence of a current disability.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As noted above, the veteran 
himself is not competent to comment on medical matters such 
as diagnoses or radiology since these matters are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional.  See 38 C.F.R. § 3.159(b)(1).  Accordingly, the 
claim for this disorder must also be denied.


ORDER

Service connection for residuals of a left shoulder 
disability is denied.

Service connection for residuals of a left wrist injury is 
denied.

Service connection for depression is denied.

Service connection for parotitis is denied.


	
                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


